DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on January 19, 2022.
Status of claims within the present application:
Claims 1 – 2, 4 – 5, and 7 – 20 are pending.
Claims 1 – 2, 7, 11 – 12, 15 and 18 – 19 are amended.
Claims 3 and 6 are cancelled.

Response to Arguments
Applicant’s remarks and amendments submitted on January 19, 2022 for application
16/849,401 have been considered and are persuasive. Therefore, the previous filed claim
rejections have been withdrawn.

Allowable Subject Matter
Claims 1 – 2, 4 – 5, and 7 – 20 are allowed, but they are renumbered to be 1 – 18. The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed on February 01, 2022 in response to office action mailed on November 01, 2021. They do not explicitly teach the applicant’s claimed invention, but they are in general realm of the application’s field of endeavor:
Wessman [US 7111005 B1]: This is considered closet prior art to the present
application that has methodology and technology for managing encryption within a database system that is managed by a database administrator, and wherein a user administrator not 
Wessman does disclose profiles 220 stores encryption profiles created by security administrator 106 in columns 232, 234, 236, and 238. The first row of profiles 220 contains a profile. Column 232 indicates the name, 999, of the profile. Column 234 indicates the encryption mode. In this example, the profile indicates that data encryption standard (DES) encryption is being used. Column 236 indicates the key-length to use. This example indicates a key-length of 56 bits. Column 238 indicates the data integrity mechanism to be used with the profile. This example indicates that secure hash algorithm 1 (SHA-1) is being used. Profiles are supplied to database 118 as profile 214. If a user has designated the column as an encrypted column, the system automatically encrypts the data using an encryption function. This encryption function uses a key stored in a keyfile managed by the security administrator.
Mityagin [US 20160105283 A1]: This prior art discloses methodology and
technology for rotating security keys for an online synchronized content management system client. A client having a first security key as an active security key may send a request to a server for a new security key as a replacement for the first security key. The server may receive the request and generate a candidate security key. The server can issue the candidate security key to the client device. After receiving the candidate security key, the client may send a key receipt 
Mityagin does discloses a client device may send a request to the server for a new
security key as a replacement for the current active security key. The server may receive
the request and generate a candidate security key. The server can then issue the candidate
security key to the client device. 
Hersans et al. [US 20190097791 A1]: This prior art discloses methodology and
technology for distributed caching of encrypted encryption keys are described. Some multi-tenant database systems may support encryption of data records. To efficiently handle multiple encryption keys across multiple application servers, the database system may store the encryption keys in a distributed cache accessible by each of the application servers. To securely cache the encryption keys, the database system may encrypt (e.g., wrap) each data encryption key (DEK) using a second encryption key (e.g., a key encryption key (KEK)). The database system may store the DEKs and KEKs in separate caches to further protect the encryption keys. For example, while the encrypted DEKs may be stored in the distributed cache, the KEKs may be stored locally on application servers. The database system may further support “bring your own key” (BYOK) functionality, where a user may upload a tenant secret or tenant-specific encryption key to the database.
Hersans does disclose the user device may transmit a destruction request message corresponding to a secret or an encryption key to the data center, and the data center may destroy or mark for deletion the specified tenant secret, tenant-specific encryption key, or both, in 
Bartlett et al. [US 20110191594 A1]: This prior art discloses methodology and
technology for an I/O module is provided to service I/O requests from a host to access storage media. Data blocks of the storage media are encrypted with an old key, and the I/O module performs key rotation to cause data blocks to be re-encrypted with a new key.
Bartlett does disclose if the I/O request is for data within a data block currently undergoing key rotation at the data block referenced by the key rotation pointer, they I/O request is deferred until key rotation for that data block has been completed after which the new key is used to service the I/O request. During key rotation, CLIM 14 continues to service storage media I/O requests from host 12. If an I/O request is for data that has undergone key rotation, the new key is used to decrypt the data for read requests and encrypt the data for write requests. If the I/O request is for data that has not undergone key rotation, the old key is used. If the I/O request is for data within a data block currently undergoing key rotation at the data block referenced by the key rotation pointer, they I/O request is deferred until key rotation for that data block has been completed after which the new key is used to service the I/O request.
Susarla et al. [US 20170004093 A1]: This prior art discloses methodology and
technology for cache monitoring in storage systems includes storing storage blocks in a cache memory. Each of the storage blocks is associated with status indicators. As requests are received 
Susarla does disclose the memory in the caching system for storing blocks is finite in size, meaning that only a certain number of blocks may be cached at one time. After the memory fills and a predetermined cache block limit is reached, the caching system eventually begins evicting or removing blocks so that they may be replaced by blocks from more recent storage requests. Many caching systems use a least recently used (LRU) or related algorithm to select the blocks that are to be evicted. Cache space utilization for each of the tenants may be determined by examining each of the CCBs present in the caching system at any given time as each CCB corresponds to a block that is stored in the memory of the caching system. By examining the tenant information included in each of the CCBs, a count of a number of blocks corresponding to each tenant may be determined. In some embodiments, the count for each tenant may be determined at the end of each monitoring epoch by iterating through the CCBs and incrementing each corresponding count value based on the tenant information.
However, none of the prior arts of record independently or in-combination discloses all
the limitation of the independent claims 1,12, and 19 as recited in the amended set of claims
being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true
when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where
the examiner's actions clearly point out the reasons for rejection and the applicant's reply
explicitly presents reasons why claims are patentable over the reference, the reasons for
allowances are in all probability evident from the record and no statement should be necessary.
Conversely, where the record is not explicit as to reasons, but allowance is in order, then a
logical extension of 37 CFR 1.111 and 1.133 would dictate that the examiner should make
reasons of record and such reasons should be specific.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434